Martin, J.
We think the evidence was sufficient to justify the justice in finding that the materials furnished by the plaintiff’s assignor were furnished to the defendant, and in holding her liable therefor. Fairbanks v. Mothersell, 60 Barb. 406,408; Fowler v. Seaman, 40 N. Y. 592; Garretson v. Seaman, 54 N. Y. 652; Husted v. Mathes, 77 N. Y. 388; Treman v. Allen, 15 Hun, 4; Tiemeyer v. Turnquist, 85 N. Y. 516; Mackey v. Webb, 6 N. Y. Supp. 795; chapter 381, Laws 1884.
We are also of the opinion that the evidence was sufficient to establish the sale and transfer to the plaintiff of the claim upon which this action was brought. We have examined the rulings of the justice on the admission and rejection of evidence, and have found none that disclose error or require special discussion. We think the county court has rendered judgment according to the justice of the case, and that such judgment should be affirmed. Sections 1206, 1207, Code Civil Proc. Judgment affirmed, with costs. All concur.